DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are presently pending in this application. 
Claim Objections
Claims 8 and 19 are objected to because of the following informalities:  the claims recite “wherein the fixation mechanism outside diameter that is less than twice as large as the lead body outside diameter at the distal portion”. This limitation appears to be missing and/or contain extra words, and therefore is not grammatically accurate. For purposes of examination, this limitation will be interpreted as “wherein the fixation mechanism outside diameter [.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4, 5, 15, and 16, the claims recite “the fixation member”. There is lack of antecedent basis for this limitation in the claims. For purposes of examination, this limitation will be interpreted as “the fixation mechanism” as recited in previous claims. Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10, 11, 12, 13, 16, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seifert et al. (US Publication No. 2017/0312494). 
Regarding Claims 1 and 12, Seifert et al. teaches an implantable medical system (Abstract) comprising: an implantable medical lead (16, Fig. 1, Paragraph 0015) comprising: a lead body (16, 200, 240, Figs. 1, 2A-C, 3, Paragraph 0015, 0017-0018, 0023) extending between a proximal end (near elements 210, 213, 217, Fig. 2A) and a distal end (near elements 250, 350, 230, 270, Fig. 2A) having a distal portion and a lead body (16, 200, 240, Figs. 1, 2A-C, 3, Paragraph 0015, 0017-0018, 0023) outside diameter; a conductor (260, Fig. 2B, 2C, 3, Paragraph 0017, Abstract, Claim 1) within the lead body extending along a length of the lead body (16, 200, 240, Figs. 1, 2A-C, 3, Paragraph 0015, 0017-0018, 0023); an electrode (22, 24, 26, Fig. 1, Paragraph 0015) coupled to the conductor (260, Fig. 2B, 2C, 3, Paragraph 0017, Abstract, Claim 1), the electrode (22, 24, 26, Fig. 1, Paragraph 0015)  disposed on the lead body (16, 200, 240, Figs. 1, 2A-C, 3, Paragraph 0015, 0017-0018, 0023) at the distal portion; and a fixation mechanism (15, Fig. 1, 25, 35, Figs. 2A-C, Paragraph 0016-0020, Claim 1) comprising a ridge (ridges of sleeve thickness 25E, 35E, Figs. 2A-C, 3, grooves 25G, 35G, Fig. 2A-C, 3, Paragraph 0016-0020, Claim 1) disposed on the lead body at the distal portion, 
the fixation mechanism having a fixation mechanism outside diameter (sleeve thickness 25E, 35E, Figs. 2A-C, 3) that is greater than the lead body outside diameter (16, 200, 240, Figs. 1, 2A-C, 3).  
Regarding Claims 2 and 13, Seifert et al. teaches an implantable medical system and lead (Abstract) further wherein the distal portion includes a distal tip (270, Fig. 2), wherein the electrode (270, Fig. 2, Paragraph 0017) is disposed on the distal tip.  
Regarding Claims 5 and 16, Seifert et al. teaches an implantable medical system and lead (Abstract) further wherein the fixation mechanism includes a plurality of ridges (ridges of sleeve thickness 25E, 35E, Figs. 2A-C, 3, grooves 25G, 35G, Fig. 2A-C, 3, Paragraph 0016-0020, Claim 1) disposed on the distal portion.  
Regarding Claims 6 and 17, Seifert et al. teaches an implantable medical system and lead (Abstract) further wherein the ridge includes a sleeve disposed around the lead body (16, 200, 240, Figs. 1, 2A-C, 3, Paragraph 0015, 0017-0018, 0023).  
Regarding Claims 10 and 21, Seifert et al. teaches an implantable medical system and lead (Abstract) further comprising a plurality of electrodes (22, 24, 26, Fig. 1, Paragraph 0015) coupled to the conductor (260, Fig. 2B, 2C, 3, Paragraph 0017, Abstract, Claim 1) at the distal portion.  
Regarding Claim 11, Seifert et al. teaches an implantable medical system and lead (Abstract) further comprising an implantable medical device (14, Fig. 1, Paragraph 0015, Abstract) operably coupled to the implantable medical lead (16, Fig. 1).  
Claims 1, 3-5, 7, 11, 12, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alferness et al. (US Patent No. 5,531,781). 
Regarding Claims 1, 11, and 12, Alferness et al. discloses an implantable medical system (Abstract) comprising: an implantable medical lead (20, Fig. 1, Col. 4, Lines 25-40) comprising: a lead body (20, Fig. 1) extending between a proximal end (near elements 24, 28, 30, Fig. 1) and a distal end (near elements 44, 36, 42, Fig. 1) having a distal portion and a lead body outside diameter (Col. 4, Lines 25-40); a conductor (conductor/wire ending in pin 30, Fig. 1, Col. 4, Lines 25-40) within the lead body extending along a length of the lead body;  an electrode (22, Fig. 1, Col. 4, Lines 25-40) coupled to the conductor, the electrode (22, Fig. 1, Col. 4, Lines 25-40) disposed on the lead body at the distal portion; and a fixation mechanism (54, 52, Fig. 2; 109, 110, 114, Fig. 6; 167, 170, Fig. 10; 190, 54, Fig. 12; 210, 202, Fig. 13) comprising a ridge (54, 52, Fig. 2; 109, 110, 114, Fig. 6; 167, 170, Fig. 10; 190, 54, Fig. 12; 210, 202, Fig. 13) disposed on the lead body at the distal portion (Col. 5, Lines 1-7, Col. 6, Lines 7-13, Col. 7, Lines 9-20, 30-57, Abstract),  the fixation mechanism having a fixation mechanism outside diameter that is greater than the lead body outside diameter (tines/bumps embodiments for fixation, Col. 5, Lines 1-7, Col. 6, Lines 7-13, Col. 7, Lines 9-20, 30-57 Abstract), and further comprising an implantable medical device (Col. 4, Lines 30-36, Abstract) operably coupled to the implantable medical lead.  
Regarding Claims 3, 4, 14, and 15, Alferness et al. discloses an implantable medical system and lead further wherein the distal portion includes a distal tip (38, Fig. 1, 2; 54, Figs. 6, 13; 162, Fig. 10), wherein the electrode (22, Fig. 1, Col. 4, Lines 25-40)  is disposed proximal to the distal tip and the ridge and fixation mechanism (54, 52, Fig. 2; 109, 110, 114, Fig. 6; 167, 170, Fig. 10; 190, 54, Fig. 12; 210, 202, Fig. 13)  are disposed distal to the electrode (22, Fig. 1, Col. 4, Lines 25-40)  .  
Regarding Claims 5 and 16, Alferness et al. discloses an implantable medical system and lead further wherein the fixation member includes a plurality of ridges (54, 52, Fig. 2; 109, 110, 114, Fig. 6; 167, 170, Fig. 10; 190, 54, Fig. 12; 210, 202, Fig. 13) disposed on the distal portion (Col. 5, Lines 1-7, Col. 6, Lines 7-13, Col. 7, Lines 9-20, 30-57, Abstract).  
Regarding Claims 7 and 18, Alferness et al. discloses an implantable medical system and lead further wherein the ridge includes a dot disposed on the lead body (dot-shaped ridges, 167, 170, Fig. 10; dots or bumps 210, Fig. 13, Col. 7, Lines 50-57).


Claims 1, 8, 10-12, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleicher et al. (US Publication No. 2012/0271393). 
Regarding Claims 1, 11, and 12, Schleicher et al. discloses an implantable medical system (Abstract) comprising an implantable medical lead (100, 106, Fig. 1) comprising: a lead body (106, Fig. 1) extending between a proximal end (Paragraph 0005) and a distal end (Paragraph 0005) having a distal portion and a lead body outside diameter (Pararagraph 0005, 0049); a conductor (Paragraph 0053) within the lead body extending along a length of the lead body; an electrode (134, Fig. 1; 504, 510, 512, Fig. 5A-C; 1006; Figs. 10E-G; Paragraph 0067-0068, 0089) coupled to the conductor (Paragraph 0053), the electrode (134, Fig. 1; 504, 510, 512, Fig. 5A-C; 1006; Figs. 10E-G; Paragraph 0067-0068, 0089) disposed on the lead body at the distal portion; and a fixation mechanism (506, 508, Figs. 5A-C; 1034, 1035, 1036, Figs. 10E-G) comprising a ridge (506, 508, Figs. 5A-C; 1034, 1035, 1036, Figs. 10E-G; Paragraph 0067-0069; 0096-0097)  disposed on the lead body at the distal portion, the fixation mechanism (506, 508, Figs. 5A-C; 1034, 1035, 1036, Figs. 10E-G; Paragraph 0067-0069; 0096-0097) having a fixation mechanism outside diameter that is greater than the lead body outside diameter (106, Fig. 1, Pararagraph 0005, 0049), further comprising an implantable medical device (102, Fig. 1, Paragraph 0049) operably coupled to the implantable medical lead (100, 106, Fig. 1).  
Regarding Claims 10, 21, and 22, Schleicher et al. discloses an implantable medical system and lead further comprising a plurality of electrodes (134, Fig. 1; 504, 510, 512, Fig. 5A-C; 1006; Figs. 10E-G; Paragraph 0067-0068, 0089) coupled to the conductor at the distal portion, wherein the ridge (506, 508, Figs. 5A-C; 1034, 1035, 1036, Figs. 10E-G; Paragraph 0067-0069; 0096-0097)  is disposed on the lead body between the electrodes (504, 510, 512, Fig. 5A-C; 1006; Figs. 10E-G; Paragraph 0067-0068, 0089) along the axial length .
Regarding Claims 8 and 19, Schleicher et al. discloses an implantable medical system and lead further wherein the fixation mechanism outside diameter (1034, 1035, 1036, Figs. 10E-G; Paragraph 0095-0097) that is less than twice as large as the lead body outside diameter at the distal portion (see annotated Fig. 10G below, deformable fixation mechanisms are less than twice the radius of the lead body radius and are further deformable to smaller sizes, Paragraph 0095-0097).  

    PNG
    media_image1.png
    381
    492
    media_image1.png
    Greyscale


Claims 1, 2, 6, 9, 11, 12, 13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tronnes et al. (US Publication No. 2006/0095078). 
Regarding Claims 1, 11, and 12, Tronnes et al. discloses an implantable medical system (Abstract, Paragraph 0047-0048) comprising an implantable medical lead (100, Fig. 7, Paragraph 0047-0049) comprising: a lead body (100, Fig. 7) extending between a proximal end (102, Fig. 7) and a distal end 104, Fig. 7) having a distal portion and a lead body outside diameter; a conductor (conductor connections between electrodes 108 and stimulator 106, Paragraph 0047-0048) within the lead body extending along a length of the lead body;  an electrode (108, Fig. 7) coupled to the conductor (Paragraph 0047-0048), the electrode (108, Fig. 7)  disposed on the lead body at the distal portion (Paragraph 0047-0049); and a fixation mechanism (114, 112, Fig. 7, Paragraph 0049-0052) comprising a ridge (114, 112, Fig. 7, Paragraph 0049-0052) disposed on the lead body at the distal portion, the fixation mechanism (114, 112, Fig. 7, Paragraph 0049-0052) having a fixation mechanism outside diameter that is greater than the lead body (100, Fig. 7) outside diameter (Paragraph 0049-0052), further comprising an implantable medical device (106, Fig. 7, Paragraph 0047-0048) operably coupled to the implantable medical lead (100, Fig. 7).  
Regarding Claims 2 and 13, Tronnes et al. discloses an implantable medical system and lead further wherein the distal portion (104, Fig. 7) includes a distal tip, wherein the electrode (108, Fig. 7) is disposed on the distal tip (electrode 108 on distal tip, Paragraph 0047-0048).  
Regarding Claims 6, 9, 17, and 20, Tronnes et al. discloses an implantable medical system and lead further wherein the ridge (114, 112, Fig. 7, Paragraph 0049-0052) includes a sleeve (hollow sleeve to be fit around lead body, Paragraph 0050) disposed around the lead body, wherein the fixation mechanism (114, 112, Fig. 7, Paragraph 0049-0052) includes a sleeve having a sleeve length (hollow sleeve to be fit around lead body, Paragraph 0050), the sleeve having a miniature tine array (112, Fig. 7) disposed along the sleeve length (Paragraph 0049, 0051-0052).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792                   


/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792